DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 10-13, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Filipovich et al (US 2010/0128135).
As to claim 1, Filipovich et al disclose (fig. 18) an optical system (500) comprising: a light conduit (550), (paragraphs [0054]-[0055]) comprising: a first light pipe (inner module 520) having (fig. 19) a first inlet (552) to receive a first input light signal (infrared light input, object light input) and a first outlet (558) to emit at least a portion of the first input light signal (infrared light input, object light input) to form a first output light signal (infrared light output, object light output), (paragraphs [0056], [0060]-[0061]); a second light pipe (inner module 522) having a second inlet (552) to receive a second input light signal (infrared light input, object light input) and a second outlet (558) to emit at least a portion of the second input light signal (infrared light input, object light input) to form a second output light signal (infrared light output, object light output), (paragraphs [0056], [0060]-[0061]); and (fig. 17) a first bridge (515) to mechanically couple () the first light pipe (520) to the second light pipe (522), the first bridge (515) having (fig. 14) a first end (355) mechanically coupled (mechanical connection, secured), (paragraph 
As to claim 2, Filipovichi et al disclose (fig. 19) the optical system (500) wherein: the first light pipe (520) has a first optical axis (562) extending from the first inlet (552) to the first outlet (558); (fig. 20) the second light pipe (522) has a second optical axis (562) extending from the second inlet (552) to the second outlet (558); and the first optical axis (562) and the second optical axis (562) lie on one of: a common plane, (paragraphs [0056], [0060], [0062]).
As to claim 3, Filipovichi et al disclose (fig. 18) the optical system (500) wherein the first optical axis (562) is at least about parallel to the second optical axis (562), (paragraphs [0060], [0062]).
As to claim 5, Filipovichi et al disclose (fig. 18) the optical system (500) wherein one or more of: the first inlet (552) has a first inlet area (554) larger than a first outlet area (535) of the first outlet (558); and the second inlet (552) has a second inlet area (554) larger than a second outlet area (535) of the second outlet (558), (paragraphs [0053], [0056]).
As to claim 6, Filipovichi et al disclose (fig. 19) the optical system (500) wherein one or more of: a cross-sectional area (cross-section) of the first light pipe (520) decreases along a length of the first light pipe (520) along a first direction (562) extending from the first inlet (552) towards the first outlet (558); and a cross-sectional area (cross-section) of the second light pipe (522) decreases along a length of the second light pipe (522) along a second direction (562) extending from the second inlet (552) towards the second outlet (558), (paragraphs [0056], [0060], [0062]) .
As to claim 10, Filipovichi et al disclose (fig. 15) the optical system (500) wherein the light conduit (550) further comprises a side arm (526) having a corresponding first end (524) 
As to claim 11, Filipovichi et al disclose (fig. 15) the optical system (500) wherein the side arm (526), the first light pipe (520), the second light pipe (522), and the first bridge (515) substantially define a plane, and the side arm (526) is coupled to a side of the one of the first light pipe (520) opposite the first bridge (515), (paragraph [0051]).
As to claim 12, Filipovichi et al disclose (19) the optical system (500) further comprising a light splitter (560) to divide an incoming light signal (infrared light, object light) to form the first input light signal (infrared light, object light), the second input light signal (infrared light, object light), and a third light signal (infrared light, object light), (paragraph [0060]).
As to claim 13, Filipovichi et al disclose () the optical system (500) wherein the light splitter (560) comprises: a first partial reflector (reflector 560) to partially reflect (reflect) the incoming light signal (infrared light, object light) to form the first input light signal (infrared light, object light) and to substantially transmit (transmit) a remainder of the incoming light signal (infrared light, object light) to form an intermediate light signal (infrared light, object light); and a second partial reflector (566) to partially reflect (reflect) the intermediate light signal (light) to form the second input light signal (light), and to substantially transmit (transmit) a remainder of the intermediate light signal (light) to form the third light signal (light), (paragraph [0060], [0063]).
As to claim 15, Filipovichi et al disclose (fig. 17) the optical system (500) further comprising a first light detector (530) to receive the first output light signal (infrared light, object 
As to claim 16, Filipovichi et al disclose (fig. 17) the optical system (500) wherein the first light detector (530) is to detect a uniformity of the first output light signal (infrared light, object light) and the second light detector (530) is to detect an intensity of the second output light signal (infrared light, object light), (paragraphs [0052]-[0055]).
As to claim 17, Filipovichi et al disclose (fig. 17) the optical system (500) wherein one or more of the first light detector (530) and the second light detector (530) comprise a photodiode (530), (paragraphs [0052]-[0055]).
As to claim 18, Filipovichi et al disclose (fig. 17) the optical system (500) wherein the first light pipe (520), the second light pipe (522), and the first bridge (515) are integrally formed with one another (mechanically engaged, mechanically connected), (paragraphs [0041], [0051]).
As to claim 19, Filipovichi et al disclose (fig. 17) the optical system (500) wherein the first light pipe (520), the second light pipe (522), and the first bridge (515) are formed as a contiguous piece of optical material (ceramic or metal frame), (paragraph [0051], [0057]).
Allowable Subject Matter
23. 	Claims 4, 7-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
24. 	The prior art of record fail to teach either singly or in combination the first light pipe and the second light pipe has hexagonal cross-section, further comprising a second bridge, wherein the second bridge comprises an extension protruding from the second bridge along the plane and away from the first bridge, the extension being spaced from the first light pipe and the second 
Conclusion
25. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DON J WILLIAMS/Examiner, Art Unit 2878     






/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878